Name: 88/435/ECSC, EEC, Euratom: Council Decision of 26 July 1988 fixing the period for the third election of representatives to the European Parliament by direct universal suffrage
 Type: Decision
 Subject Matter: EU institutions and European civil service;  electoral procedure and voting
 Date Published: 1988-08-03

 Avis juridique important|31988D043588/435/ECSC, EEC, Euratom: Council Decision of 26 July 1988 fixing the period for the third election of representatives to the European Parliament by direct universal suffrage Official Journal L 210 , 03/08/1988 P. 0025 - 0025*****COUNCIL DECISION of 26 July 1988 fixing the period for the third election of representatives to the European Parliament by direct universal suffrage (88/435/ECSC, EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of 20 September 1976 concerning the election of the representatives of the European Parliament by direct universal suffrage, and in particular the second subparagraph of Article 10 (2) thereof, Having regard to the opinion of the European Parliament (1), Whereas by its Decision 78/639/Euratom, ECSC, EEC of 25 July 1978 fixing the period for the first election of representatives of the European Parliament by direct universal suffrage (2), the Council fixed the period for this first election from 7 to 10 June 1979; Whereas it proves to be impossible to hold the third election during the corresponding period of 1989; whereas another period should therefore be set, HAS DECIDED AS FOLLOWS: Article 1 The period referred to in Article 9 (1) of the Act of 20 September 1976 concerning the election of the representatives of the European Parliament by direct universal suffrage shall be from 15 to 18 June for the third election. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 26 July 1988. For the Council The President Y. PAPANTONIOU (1) Opinion delivered on 7 July 1988 (not yet published in the Official Journal). (2) OJ No L 205, 29. 7. 1978, p. 75.